Title: To Alexander Hamilton from Otho H. Williams, 14 February 1791
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 14th February 1791
Sir

In answer to remarks of the Comptroller, on my account Current, ending the 30th September last, I have had occasion to reply at some length. There will not probably be any essential difference between the final Opinion of the Comptroller and my own, on the subjects of his remarks, unless it may be on a charge for the rent of a publick warehouse. On that subject I had the honour to address you in October last. In addition to what I have written to you, Sir, and to the Comptroller, permit me to remark that the want of a publick wharf, and Warehouse in this place, subjects the Officers of the Customs to very great inconvenience, and sometimes, even distress, in the execution of their duty.
For want of a publick landing place, particular places must be mentiond in the permits for landing, or Owners are exonerated, in some respect, from the penalty for removing goods without permission; and the weigher is occasionally to remove his scales from Wharf to Wharf, make use of others, or to subject importers to an extraordinary expence for retransportation of their Merchandise; and the Gauger is, in like manner, to go from place to place, to perform his duty. The Surveyor ⟨is⟩ necessarily much on board Vessels; the Connection however between that Officer and the Collector, and the reciprocal duties of the latter, and the Naval Officer, make it requisite that they should be often together. It is to be regretted that their several duties and Compensations are not more distinct. But in any case the having all their Offices in the same house, would be a very Considerable Convenience, as their Official documents ought reciprocally to check each other.
Inspectors are, in certain cases, Comptrollers of the Customs; they are together with the Collector, and Naval Officer, to examine and sign all manifests after delivery of the Cargos. And their duty on Other Occasions requires their attendance at the Custom House; which is a consideration in favour of a place both commodious and Convenient to the Harbour. The Measurer is, at this Port, an unnecessary Officer. There is no regular tide to bring into Port the inward bound Vessels, and they are often detained by contrary Winds, until multiplied to a fleet of a dozen, or more. If three, or four happen to have salt, and Coal, which is not uncommon, it becomes necessary to prevent delays, and expence to Importers, that more than One or two Measurers be apointed and more than one Cannot be reasonably rewarded for the service by all that is allowed by law for the measuring all the salt and Coal imported to this place.
Every vessel must be in charge of an Inspector, and a vessel having salt, or coal, only, must have a measurer also on board. Two Officers are therefore, in such Case, on board the same Vessel, and for the same purpose.
Inspectors are, in every respect, as well qualified for the service as the nature of it requires, and the quantity of Coal or Salt, or other thing, could certainly be as truely ascertained by an Inspector constantly employed, as by a Man occasionally appointed. The terms of the allowance to an Inspector, which is not to exceed One Dollar and One fourth ⅌ day for “every day he shall be employed in aid of the Customs.” implies that he may on some days be not employed. The nature of the service, in this District, where there are many ports, and landing places, requires that Inspectors should be constantly employed, and considering the manner of their creation, and conditions upon which they hold their appointments, I believe that to allow them fixed Sallaries, payable monthly, would be no less eligible on account of their industry, and integrity than the present plan: and might all things considered, be more to the advantage of the revenue.
Those considerations are not all perhaps strictly pertinent to the Subject upon which this letter was particularly intended, but if any of them afford you information you will excuse the trouble of them. My wish to see the department of the Customs upon an eligible and respectable establishment must be my apology.
I am   Sir Your most Obedient   Humble Servant
Alexr. Hamilton Esqr.Secretary of the Treasury

